Citation Nr: 9900250
Decision Date: 01/07/99	Archive Date: 06/24/99

DOCKET NO. 96-24 356               DATE JAN 07, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in New York, New York

THE ISSUE

Entitlement to an increased rating for post-traumatic stress
disorder (PTSD), currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: New York Division of Veterans' Affairs

WITNESS AT HEARINGS ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1965 to August
1967.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1994 rating action in which the RO granted
service connection for PTSD and assigned a 30 percent disability
evaluation, denied service connection for an eye condition and foot
condition, and found that new and material evidence had not been
submitted to reopen a claim for service connection for a sinus
condition. The veteran filed a Notice of Disagreement (NOD) with
the October 1994 rating action and appealed for a rating in excess
of 30 percent for his service connected PTSD. The veteran was
afforded a hearing at the RO in December 1997. His claim was denied
by the hearing officer in a February 1998 Supplemental Statement of
the Case (SSOC). Thereafter, in September 1998, the veteran
appeared before the undersigned member of the Board for a board
hearing at the RO.

In a June 1998 statement, the veteran raised the issue of whether
new and material evidence has been submitted to reopen a claim for
service connection for peripheral neuropathy due to Agent Orange
exposure. The RO has not, as yet, issued a rating action with
respect to that issue and it is not before the Board at this time
for appellate consideration.

REMAND

The veteran and his representative contend, in essence, that his
PTSD is more disabling than currently evaluated and warrants a
rating in excess of 30 percent.

The veteran's PTSD was originally evaluated under the 9400 series
of Diagnostic Codes, as they existed pursuant to 38 C.F.R. 4.132,
prior to November 7, 1996. However, subsequent to filing his claim
for an increased rating, the rating schedule for determining the
disability evaluations to be assigned for all mental disorders was
changed, effective November 7, 1996. Where a law or regulation
changes after a claim has been filed or reopened, but before the
administrative or judicial appeal process has been concluded, the
version most favorable to the veteran will apply. Karnas v.
Derwinski, 1 Vet. App. 308, 313 (1991). In the November 1996
Supplemental Statement of the Case (SSOC), the RO attempted to
evaluate the veteran's PTSD under the old rating criteria as well
as the new rating criteria effective November 7, 1996. Since that
time, however, the veteran has been examined again. In a February
1998 SSOC, the RO appeared to consider only the new rating criteria
in its reasons and bases without reference to the veteran's PTSD
under the old rating criteria. For this reason, in addition to the
reasons articulated below, it is the opinion of the Board that the
clinical findings from the last VA examination in July 1997 are
inadequate to evaluate the current severity of the veteran's
service connected PTSD under both the old and new rating criteria.

On VA psychiatric examination in July 1997, the veteran reported
feeling somewhat more jittery, but said that his status was
somewhat unchanged from his last examination in July 1996. On
examination, the veteran was alert, calm and cooperative, except
during the initial phases, when he was observed to be agitated and
concerned about the reason he had been asked to appear for an
examination. The veteran reported that he was still employed. The
examiner related his overall impression of the veteran based on the
report of examination by another physician conducted in July 1996.
He commented that the veteran's status appeared to be unchanged,
with continued employment and no essential changes in his marital
or social situations during the past year. The veteran was noted to
be on medication as prescribed by a physician at the Brooklyn, New
York VA Medical Center (VAMC). The VA examiner indicated that the
veteran's PTSD symptoms remain moderately to severely disabling. He
commented that the veteran had plans to continue working and
appeared to have found a satisfactory adjustment at his current
place of employment. The Board notes that the examiner specifically
indicated that he did not have the veteran's claims folder
available for review at the time of the

examination. The U.S. Court of Veterans Appeals (Court) has ruled
that the fulfillment of the statutory duty to assist includes the
conduct of a thorough and contemporaneous medical examination, one
which takes into account the records of prior medical treatment, so
that the evaluation of the claimed disability will be a fully-
informed one. Green v. Derwinski, 1 Vet.App. 121 (1991). In
addition, the Board notes that there was no comment by the examiner
regarding the extent of the veteran's social and occupational
impairment as a result of his PTSD, as required by the Court in
Massey v. Brown, 7 Vet.App. 204 (1994). Evaluation of the veteran's
PTSD under both the new and old criteria is not possible without
such findings. Under these circumstances, further examination is
warranted.

At his Travel Board hearing before the undersigned member of the
Board in September 1998, the veteran testified that he had been
fired from his job of four years in February 1998 after getting
into several fights with co-workers. Since that time, he has tried
to get other work but reported that the union is not actively
trying to find him a job because everyone is afraid that he will
hurt someone. He is currently in vocational rehabilitation and
attending school to study computers. The veteran reported that he
is barely getting by in school and does not feel that he will be
able to continue for the duration of the program; he has difficulty
concentrating and experiences memory problems. When he gets
depressed, he does not attend classes. The veteran testified that
he does not generally leave his house or engage in any social
activity. He tried to take his wife out to the movies six months
ago, for the first time in three years, but they got in a fight and
left the theater. He does not sleep in the same room with his wife
although they have been married for twenty six years. The veteran
said that his wife does all of the housework, shopping and
maintenance on the house. She also pays the bills. The veteran
generally sleeps during the day and watches television. On occasion
he will wash the dishes or mop the floor when his wife yells at him
to do something. He said that his wife and his ten year old
daughter are afraid of him.

The veteran indicated that he was receiving treatment at the
Brooklyn, New York VAMC until 5-6 months e@rlier, approximately
February 1998. He stopped going to that facility because of
transportation problems and because he could not handle

being on the train with a lot of other people. The most recent VA
outpatient treatment records from the Brooklyn, New York VAMC in
the claims folder are dated in February 1997. For the last 6
months, the veteran has been followed at the ls' Avenue VAMC in
Manhattan, New York. His psychiatrist at that facility has changed
his medication and increased the dosage as a result of an increase
in the veteran's PTSD symptoms. There are no records from the I st
Avenue VAMC in Manhattan, New York, in the claims folder.

The case is REMANDED to the RO for the following development:

1. The RO should obtain a copy of all treatment records referable
to the veteran's treatment for PTSD from the Brooklyn, New York
VAMC and the Manhattan, New York VAMC located at I't Avenue since
February 1997, the date of the most recent VA outpatient treatment
records in the claims folder. All records received should be placed
in the claims folder.

2. Following the receipt of the aforementioned evidence, the RO
should schedule the veteran for a comprehensive examination by a VA
psychiatrist who has completely reviewed the claims folder prior to
the examination, including a copy of this REMAND order. He/she
should indicate in the report that a review of the claims folder
was accomplished. The purpose of the examination is to determine
the current severity of the service connected PTSD and to obtain
information which will provide for its evaluation based on Court
precedent, as well as under the new rating criteria for psychiatric
disorders. All clinical findings should be reported in detail. The
examiner must comment as to the degree to which the psychiatric
symptoms attributable to the service connected PTSD affects

the veteran's ability to establish and maintain effective or
favorable relationships with people (social impairment) and the
degree to which those psychiatric symptoms result in reduction in
initiative, flexibility, efficiency and reliability levels
(industrial impairment). Massey v. Brown, 7 Vet.App. 204 (1994).
The rating board must fumish the examining physician with a copy of
the new rating criteria for evaluating psychiatric disorders other
than eating disorders, which became effective November 7, 1996. The
examining physician must comment as to the presence or absence of
each symptom and finding required under the new rating criteria for
ratings from zero percent to 100 percent, and, where present, the
frequency and/or severity of each symptom and finding.

3. When the above development has been completed, the rating board
should review the entire record and ensure that all development
requested in this REMAND order has been complied with in full. If
any deficiency is present in the record, corrective action should
be taken by the rating board.

4. Thereafter, the RO should evaluate the service connected PTSD
under the old rating criteria, considering the Court's guidance in
the Massey case. Additionally, the veteran's PTSD should be
evaluated under the new rating criteria which became effective
November 7, 1996. The veteran should be assigned a rating
consistent with whichever rating criteria would provide for a
higher rating. See Karnas, supra.

In the event that the veteran is not granted an increased rating
for his service connected PTSD, the veteran and his representative
should be fumished with a Supplemental Statement of the Case and
afforded a reasonable time to reply thereto. Thereafter, the case
should be returned to the Board for further appellate
consideration, as required. No action is required of the veteran
until notified. The purpose of this REMAND is to procure clarifying
data and to comply with the precedent decisions of the Court.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

BRUCE E. HYMAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1 100(b) (1998).

7 - 

